Citation Nr: 1725431	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  12-28 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder and/or major depressive disorder, to also include as secondary to military sexual trauma (MST).


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from May 1978 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for cervical spine, thoracic spine, bilateral shoulder, left knee, rib and psychiatric disorders.  The Veteran timely appealed that decision.  

This case was initially before the Board in February 2015, at which time the Board denied all of those claims.  The Veteran timely appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Veteran and the Secretary of Veterans' Affairs (the Parties) moved the Court to partially vacate the Board's February 2015 decision as to the psychiatric disorder.  The Court granted the joint motion, vacated the February 2015 Board decision as to the psychiatric claim and remanded that issue to the Board for further clarification in October 2016.  

The Parties additionally agreed in the October 2016 Joint Motion for Remand that the appeal of the remaining issues denied by the Board in the February 2015 would not be further pursued.  Consequently, the issues of service connection for cervical spine, thoracic spine, bilateral shoulder, left knee and rib disorders are considered final at this time, and the Board will no longer discuss them in this decision.  See 38 C.F.R. § 20.1100 (2016).

The psychiatric disorder claim has been returned to the Board at this time in compliance with the October 2016 Joint Motion for Remand and Court order.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In a March 2017 letter, the Veteran's representative stated that the Veteran was awarded Social Security Administration (SSA) disability benefits in April 2015, two months following the Board's previous decision.  The Veteran's representative noted that despite the fact that the Veteran was found to be disabled by SSA in April 2015, it was "relevant to reiterate the Veteran has been claiming VA benefits for his psychiatric condition since 2009. . . . Please kindly accept this letter in lieu of a more formal submission as a further statement in support of the Veteran's claim."  

The Board finds that the Veteran and his representative have indicated that his SSA disability records are relevant to his psychiatric claim on appeal.  Consequently, the Board must remand this case at this time in order for attempts to be made to obtain the records pertaining to the Veteran's claim for SSA benefits.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration (SSA), or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

2.  Following any additional development deemed necessary after review of any SSA records that are obtained, the AOJ must review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder and/or major depressive disorder, to also include as secondary to military sexual trauma (MST).  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

